COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, Athey and White
UNPUBLISHED


              Argued at Salem, Virginia


              JEREL BLAKE SMALS
                                                                             MEMORANDUM OPINION * BY
              v.     Record No. 0066-22-3                                    JUDGE KIMBERLEY S. WHITE
                                                                                 DECEMBER 29, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                                             Christopher B. Russell, Judge

                               Michelle C.F. Derrico, Senior Assistant Public Defender (Virginia
                               Indigent Defense Commission, on briefs), for appellant.

                               Justin B. Hill, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Jerel B. Smals appeals his convictions, following a bench trial, for statutory burglary and

              misdemeanor assault and battery, in violation of Code §§ 18.2-91 and 18.2-57. Smals asserts that

              the evidence was insufficient to prove that a breaking occurred and that the Commonwealth’s

              witnesses were inherently incredible. For the following reasons, we disagree, and affirm the

              convictions.

                                                        BACKGROUND

                     On appeal, we review the facts “in the ‘light most favorable’ to the Commonwealth, the

              prevailing party in the trial court.” Hammer v. Commonwealth, 74 Va. App. 225, 231 (2022)

              (quoting Commonwealth v. Cady, 300 Va. 325, 329 (2021)). Doing so requires that we “discard

              the evidence of the accused in conflict with that of the Commonwealth, and regard as true all the



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
credible evidence favorable to the Commonwealth and all fair inferences to be drawn therefrom.”

Cady, 300 Va. at 329 (quoting Commonwealth v. Perkins, 295 Va. 323, 323-24 (2018)).

       On January 15, 2021, David Lotts 1 and his girlfriend, Melissa Garrett, were eating dinner in

his home when someone knocked on the front door. Lotts opened the door and unexpectedly found

Smals. Lotts was familiar with Smals because Smals was Garrett’s former boyfriend. Smals had

come to Lotts’s home several days earlier urging Lotts to treat Garrett well.

       On January 15, Smals asked to speak to Garrett outside, but Garrett refused. Smals became

emotional, put his head in his hands, and knelt. Lotts allowed the door to swing shut, leaving Smals

on the front stoop, and returned to his recliner to watch television. Lotts explained that the door

would swing shut if no one was holding it and that the door was “[m]ostly glass bordered by wood

like the wooden frame with glass in the middle.”

       Without warning, Smals kicked through the door’s window and “the door swung back

open.” Lotts drew his nine-millimeter handgun and told Smals to leave. Smals asked Lotts “are

you going to shoot me” before he charged Lotts bringing him to the ground. The pair continued to

grapple on the floor. During the struggle, Lotts fired a round, which grazed Smals’s ear and hit

the wall next to the front door. Smals fell to the floor as Lotts returned to his feet and demanded

Smals leave his home. Smals complied and drove away in his vehicle. Unsure of what to do,

Lotts and Garrett fled to Garrett’s parents’ home in Buena Vista. There, Garrett called 911.

       Rockbridge County Police Corporal Willard responded to the call and observed that the

front door’s large pane window was broken and that a substantial amount of glass was on the

front stoop. Corporal Willard and Investigator Flint secured and photographed the scene.

Investigator Flint found a shell casing underneath the refrigerator and a round in the wall behind



       1
        At trial Melissa Garrett interchangeably referred to Lotts by his first name, David, and
his middle name, Matthew.
                                              -2-
the door. Corporal Willard opined that the door was likely open when the shot was fired because

there appeared to be a bullet hole through the window and the window blind.

       While photographing the scene, Corporal Willard directed officers to look for Smals at

his residence. 2 After officers located Smals and transported him to the sheriff’s office, he

admitted that he was at Lotts’s home that evening and that he and Lotts had wrestled each other.

Smals, however, denied that a firearm had been involved. Smals indicated that he had spoken

with Garrett earlier that day and had planned to meet up with her. When Garrett did not appear,

he went to Lotts’s home to speak with her. Investigator Flint photographed Smals during the

interview and noted that Smals appeared to have a graze or burn injury on his ear.

       The trial court found Lotts and Garrett more credible than Smals. The court opined that “it

is a mystery about the glass,” and noted that the witnesses’ “testimony was more significant than the

physical evidence.”3 The trial court convicted Smals of statutory burglary and misdemeanor assault

and battery. Smals appeals.

                                    STANDARD OF REVIEW

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original)

(quoting Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does

not ask itself whether it believes that the evidence at the trial established guilt beyond a

reasonable doubt.’” Id. (alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204,



       2
         Corporal Willard was familiar with Smals and knew that he often stayed at a residence
close to Lotts’s home.
       3
        Smals denied kicking in the glass door and argued that the physical evidence of the
broken glass being outside the door frame clearly showed the door was not kicked in, instead
proposing that a combination of the door being shot then slammed resulted in the glass breaking.
                                              -3-
228 (2018)). “Rather, the relevant question is whether ‘any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.’” Vasquez v.

Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v. Commonwealth, 278 Va. 190, 193

(2009)). “If there is evidentiary support for the conviction, ‘the reviewing court is not permitted

to substitute its own judgment, even if its opinion might differ from the conclusions reached by

the finder of fact at the trial.’” McGowan, 72 Va. App. at 521 (quoting Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018)).

       “The sole responsibility to determine the credibility of witnesses, the weight to be given

to their testimony, and the inferences to be drawn from proven facts lies with the fact finder.”

Ragland v. Commonwealth, 67 Va. App. 519, 529-30 (2017). “In a bench trial, the trial judge’s

‘major role is the determination of fact, and with experience in fulfilling that role comes

expertise.’” Blankenship v. Commonwealth, 71 Va. App. 608, 619 (2020) (quoting Haskins v.

Commonwealth, 44 Va. App. 1, 11 (2004)). “Under our standard of review, a factfinder may

draw reasonable inferences from basic facts to ultimate facts, and those inferences cannot be

upended on appeal unless we deem them so attenuated that they push into the realm of non

sequitur.” Perkins, 295 Va. at 332 (internal quotation marks omitted) (quoting Bowman v.

Commonwealth, 290 Va. 492, 500 (2015)).

                                           ANALYSIS

                                          A. Credibility

       Smals contends that the physical evidence proves that Lotts’s and Garrett’s testimony

was inherently incredible. Smals argues that the physical evidence disproves Lotts’s testimony

that Smals broke in by kicking the front door’s glass and that the door closed automatically. He

suggests that if the door had been kicked in from the outside, glass would have fallen inside the

home. Additionally, he concludes that because “[t]here was a bullet hol[e] in the glass door that

                                                -4-
passed through the blind covering the glass and lodged into the wall behind,” the door must have

been open for the bullet holes to be in those locations, and the door did not automatically close as

Lotts testified. Finally, Smals notes that this Court has found witnesses to be inherently

incredible when, as here, they leave the scene and delay reporting the incident. He argues that

because Lotts and Garrett left the scene and their testimony conflicts with the physical evidence,

their testimony was inherently incredible and cannot support his convictions.

        “An appellate court ‘must accept the trial court’s determination of the credibility of

witness testimony unless, as a matter of law, the testimony is inherently incredible.’” Hammer,

74 Va. App. at 239 (quoting Lambert v. Commonwealth, 70 Va. App. 740, 759 (2019)). “A legal

determination that a witness is inherently incredible is very different from the mere identification

of inconsistencies in a witness’ testimony or statements.” Kelley v. Commonwealth, 69 Va. App.

617, 626 (2019). “Testimony may be contradictory or contain inconsistencies without rising to

the level of being inherently incredible as a matter of law.” Id.; see Juniper v. Commonwealth,

271 Va. 362, 415 (2006). “Consequently, as Virginia law dictates, ‘[p]otential inconsistencies in

testimony are resolved by the fact finder,’ not the appellate court.” Kelley, 69 Va. App. at 626

(alteration in original) (quoting Towler v. Commonwealth, 59 Va. App. 284, 292 (2011)).

“‘[T]here can be no relief’ in this Court if a witness testifies to facts ‘which, if true, are

sufficient’ to support the conviction ‘[i]f the trier of the facts’ bases its decision ‘upon that

testimony.’” Id. (quoting Smith v. Commonwealth, 56 Va. App. 711, 718-19 (2010)).

        Witness testimony will not be found inherently incredible “unless it is ‘so manifestly

false that reasonable men ought not to believe it’ or ‘shown to be false by objects or things as to

the existence and meaning of which reasonable men should not differ.’” Gerald v.

Commonwealth, 295 Va. 469, 487 (2018) (quoting Juniper, 271 Va. at 415). We will not disturb

a trial court’s finding that a witness was not inherently incredible unless that determination is

                                                  -5-
“plainly wrong or without evidence to support it.” Hammer, 74 Va. App. at 240 (quoting Elliott

v. Commonwealth, 277 Va. 457, 463 (2009)).

       Smals cannot meet that standard here. The trial court, acting as the fact finder, found that

Lotts and Garrett were more credible than Smals. Lotts testified that he and Garrett were at his

residence when Smals arrived uninvited. Lotts answered the door, and Smals asked to speak

with Garrett. Garrett did not want to speak with Smals or go outside. Lotts observed Smals

become emotional. Lotts released the door, allowing it to close, and returned to his recliner.

Moments later, Lotts observed Smals kick in his front door’s window. Instantaneously, Lotts

retrieved his handgun and ordered Smals to leave. Smals told Lotts to “shoot [him] in the

fucking head” as Smals advanced and struck Lotts. The two men grappled with each other, and

during the struggle, Lotts fired his handgun, which grazed Smals’s ear and hit the wall next to

the front door. As Smals dropped to the floor Lotts demanded Smals leave his home.

Eventually, Smals complied.

       Lotts’s testimony was corroborated by Garrett who confirmed that Smals had arrived at

the house unannounced. When Lotts answered the door Smals asked to speak with Garrett

outside, but she declined. Garrett also saw Smals become emotional as Lotts shut the door and

returned to his chair. Garrett recalled a loud noise and saw the door open and Smals come

inside. A struggle ensued between Smals and Lotts. Garrett observed Lotts had his handgun,

and moments later she heard a gunshot. She then saw Smals drop to the ground and heard Lotts

demand Smals leave.

       The trial court did not err in refusing to find the testimony of Lotts and Garrett inherently

incredible. Nothing compelled the trial court to find Lotts’s and Garrett’s testimony “so

manifestly false” that it could not be believed, nor was their testimony “shown to be false” by




                                               -6-
evidence on which reasonable persons could not differ. See Gerald, 295 Va. at 487; Hammer, 74

Va. App. at 240. The record supports the trial court’s credibility determination.

                                           B. Breaking

       Smals contends that the Commonwealth failed to prove a breaking occurred. He argues

that the physical evidence proved that the front door’s glass was broken by a bullet hole. The

evidence proves, he argues, that he stepped through an open door and, consequently, the

Commonwealth failed to prove a breaking occurred and the evidence is insufficient to sustain his

burglary conviction.

       “[I]f any person commits any of the acts mentioned in § 18.2-89 4 or § 18.2-90 5 with

intent to commit assault and battery, he shall be guilty of statutory burglary.” Code § 18.2-91.

Although Code §§ 18.2-91 and 18.2-90 do not require proof of a breaking where, as here, the

charged offense occurred at night, the Commonwealth acknowledges that the indictment

narrowed the statutory language and alleged that Smals broke and entered the residence. Where

an indictment includes “specific, narrowing language ‘descriptive of the offense charged,’” the

Commonwealth must prove the offense as charged. Purvy v. Commonwealth, 59 Va. App. 260,

269 (2011) (quoting Commonwealth v. Nuckles, 266 Va. 519, 523 (2003)). Accordingly, the

Commonwealth concedes that it was required to prove that a breaking occurred.

       “A ‘breaking’ under burglary law can be ‘either actual or constructive.’” Pooler v.

Commonwealth, 71 Va. App. 214, 223 (2019) (quoting Lay v. Commonwealth, 50 Va. App. 330,

334 (2007)). “Actual breaking requires the use of physical force.” Id. at 222 (quoting Lay, 50


       4
       “If any person break and enter the dwelling house of another in the nighttime with intent
to commit a felony or any larceny therein, he shall be guilty of burglary.” Code § 18.2-89.
       5
          “If any person in the nighttime enters without breaking or in the daytime breaks and
enters or enters and conceals himself in a dwelling house . . . with intent to commit murder, rape,
robbery or arson in violation of §§ 18.2-77, 18.2-79 or § 18.2-80, he shall be deemed guilty of
statutory burglary.” Code § 18.2-90.
                                                 -7-
Va. App. at 334-35). “Merely pushing open a door, turning the key, lifting the latch, or resort to

other slight physical force is sufficient to constitute this element of the crime.” Id. “[A] person

does not ‘break’ into a dwelling when they have permission to enter the dwelling and act in

accordance with that permission.” Id.

       Here, the evidence proved that Smals arrived unannounced at Lotts’s residence and when

Garrett declined to speak with him or go outside, Smals became emotional. Lotts released the

door, allowing it to shut. Without permission or warning, Smals kicked the door, breaking the

glass, and entered the residence. Lotts retrieved his handgun and ordered Smals to leave, but

Smals rushed forward and struck Lotts. During the ensuing struggle, Lotts fired his gun, grazing

Smals’s ear and hitting the wall next to the front door. The evidence is sufficient for a

reasonable fact finder to conclude that Smals broke and entered the residence with the requisite

intent. We will not disturb the trial court’s findings of fact on appeal.

                                          CONCLUSION

       For the foregoing reasons, we hold that the evidence was sufficient to convict Smals of

statutory burglary and misdemeanor assault and battery. Accordingly, we affirm the trial court’s

verdict.

                                                                                            Affirmed.




                                                -8-